Citation Nr: 0000489	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  94-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to service connection for left ear defective 
hearing.  

2.  Entitlement to service connection for right ear defective 
hearing.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

4.  Entitlement to an increased evaluation for the veteran's 
service-connected lumbosacral strain, currently rated 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to September 
1992.

The appeal arises from the February 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, in pertinent part granting 
service connection and assigning a 10 percent rating for 
lumbosacral strain, denying service connection for 
degenerative disc disease of the lumbar spine, and denying 
service connection for bilateral hearing loss. 

In the course of appeal, the veteran testified at a hearing 
before a hearing officer at the RO in November 1993.  The 
transcript of that hearing is included in the claims folder.  

While the veteran requested a hearing before a Board member 
in Washington, DC, and a hearing was scheduled for October 
21, 1999, that hearing was canceled by the veteran.  There is 
no indication in the claims file that the veteran has 
requested an additional hearing.  

The veteran's other service-connected disorders include a 
panic disorder with depression currently evaluated at 10 
percent disabling, and residuals of trauma to the right 
testicle and  folliculitis, each evaluated as noncompensably 
disabling.  The service-connected psychiatric disorder had 
previously been classified as an anxiety disorder and as 
hyperventilation and restrictive airway disease.  (See 
hearing officer's decision dated February 17, 1994.)

In October 1995 the RO denied service connection for two 
different disorders (symptom complexes) allegedly due to 
undiagnosed illness.  In November 1995 the veteran appeared 
to disagree with this decision and requested an RO hearing.  
Such a hearing was conducted in July 1996.  In February 1997 
he was furnished a copy of the hearing officer's decision on 
these issues, delineated by the RO in a cover letter as a 
Statement of the Case.  There is no record of an appeal from 
the February 1997 Statement of the Case.  

The claims of entitlement to service connection for left ear 
defective hearing, and entitlement to an increased evaluation 
above the 10 percent assigned for lumbosacral strain are the 
subject of remand, below.  


FINDINGS OF FACT

1.  A plausible claim has not been presented for service 
connection for right ear defective hearing. 

2.  A plausible claim has not been presented for service 
connection for degenerative disc disease. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for right ear defective hearing.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for degenerative disc disease.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Tidwell v. West, 
11 Vet. App. 242 (1998).

1.  Service Connection for Right Ear Defective Hearing

At a service induction examination in March 1982, upon 
audiometry evaluation, pure tone thresholds, in pertinent 
part, in decibels, were as follows:


March 
1982


HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
0
5
LEFT
35
35
20
20
15

The veteran's service medical records contain multiple 
inservice audiometry evaluations which, in pure tone 
thresholds, in pertinent part, in decibels, were as follows:

June 1986


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
35
30
15
15
15

May 1987


HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
5
5
LEFT
40
40
15
15
15

September 
1987


HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
5
5
LEFT
40
40
15
15
15

June 1988


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
40
35
20
20
20




June 1990


HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
15
LEFT
40
35
25
25
20

November 
1991


HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
15
LEFT
55
60
40
35
30

August 
1992


HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
15
5
10
10
15
10
LEFT
55
60
40
35
30
41

At the veteran's June 1986 service audiometry evaluation, it 
was noted that the veteran had noise exposure and used ear 
protection.  Custom ear plugs and ear muffs were then 
prescribed.  

These inservice audiometry evaluations from 1986 to 1992 were 
associated generally with diagnoses of sensorineural hearing 
loss in the left ear and normal hearing in the right ear.  
The August 1992 evaluation was part of the veteran's medical 
examination prior to separation from service in September 
1992.  

Post service in December 1992, upon VA authorized 
audiological evaluation, pure tone thresholds, in pertinent 
part, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
10
5
10
5
10
8
LEFT
25
30
10
25
20
21

Speech audiometry at that evaluation revealed speech 
recognition ability of 100 percent in the each ear.  The 
examiner diagnosed hearing sensitivity within normal limits 
bilaterally for pure tones, though slightly better in the 
right ear, with excellent speech recognition bilaterally.  

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999). 

Under all three of the above tests for a hearing loss 
disability under 38 C.F.R. § 3.385, all past audiometric 
testing has shown the veteran to have no hearing loss 
disability in his right ear.  Accordingly, without a showing 
of a current disability as defined by 38 C.F.R. § 3.385, the 
veteran has not presented a well-grounded claim for service 
connection for hearing loss in the right ear.  Caluza; 
Tidwell.

2.  Service Connection for Degenerative Disc Disease 

In a June 1994 VA Form 646 the veteran's representative 
claimed that the veteran has experienced increased pain 
associated with his back, which he believed might involve 
degenerative disc disease.  The veteran's representative 
called the VA's attention to April 1985 X-rays showing a 
developmental abnormality, and argued that the disorder may 
have gotten worse, presumably claiming aggravation of that 
disorder with associated degenerative disc disease in the 
course of his service, or as a result of his service-
connected lumbosacral strain.

However, the Board has reviewed the entire evidentiary 
record, and found no medical evidence of current degenerative 
disc disease.  

At a February 1994 VA examination of the veteran's spine, the 
examiner noted the following pertinent findings:

[....]  The only evidence of any neurologic 
involvement noted is the equivocal toe to Babinski 
test on the left.

Diagnostic and clinical test results - Include 
only AP and lateral X-rays of the lumbosacral 
spine which show essentially no evidence of 
pathology.  There is no evidence of fracture, 
dislocation other than maybe a mild retrolisthesis 
of L5 on S1, but this is seen in one of two 
lateral views and on the cone down view of the 
lumbosacral spine there is no evidence of 
retrolisthesis.  

That examiner concluded as follows:

Mechanical back pain.  Would recommend an MRI to 
rule out an occult disc possibly causing 
compression and the upgoing toe on the left, 
however this is a long track finding and probably 
would not correlate with the disc unless it was 
more proximal.  

The Board concludes that these statements are not positive 
findings or diagnoses of degenerative disc disease, and so do 
not support a well-grounded claim for service connection for 
degenerative disc disease.  As the veteran has not presented 
cognizable (medical) evidence of a current disorder, his 
claim for service connection for degenerative disc disease 
must be denied as not well grounded.  



ORDER

1.  As the veteran has not submitted a well-grounded claim 
for entitlement to service connection for right ear hearing 
loss, his appeal as to that claim is denied. 

2. As the veteran has not submitted a well-grounded claim for 
entitlement to service connection for degenerative disc 
disease, his appeal as to that claim is denied.


REMAND

1.  Service Connection for Left Ear Defective Hearing

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1999). 

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999). 

The audiometric findings on the pre-enlistment examination, 
in service, on the service discharge examination, and on VA 
examination in December 1992 have been set forth above.  
Considering only the audiometric examinations in service, the 
Board would conclude that left ear defective hearing pre-
existed service and increased in severity during service.  
Considering the findings on the December 1992 VA audiometric 
examination, the Board would conclude that the claim for 
service connection for left ear defective hearing is not well 
grounded, because the veteran does not have a recognized 
hearing loss in the left ear pursuant to the provisions of 
38 C.F.R. § 3.385.  In summary, the audiometric findings in 
service and on VA examination in December 1992 as they regard 
the left ear are in conflict and the conflict is not 
reconcilable.  

Inasmuch as one interpretation of the evidence would serve to 
well ground the claim, the Board has concluded that the claim 
for service connection for left ear defective hearing is 
potentially well grounded.  See McKnight v. Gober, 131 F.3d 
1483 ( Fed. Cir. 1997); Robinette, 8 Vet. App. at 77-78.  
Hence remand for an additional examination is in order to 
ascertain whether there is current recognizable left ear 
defective hearing, and, if so, whether it was incurred in or 
aggravated by service.  

2.  A Higher Evaluation for Lumbosacral Strain

In an October 1993 VA Form 9 the veteran reported that he had 
pain in his low back upon bending, leaning, and prolonged 
sitting, which pain had persisted for the prior nine years.  

In the course of appeal, at a November 1993 hearing at the RO 
before a hearing officer, the veteran testified that he 
currently worked for Wal-Mart stocking merchandise, and after 
a hard day's work he had pain in his back despite his 
employer's safety precautions precluding lifting more than 35 
pounds and despite wearing a support belt.  He added that he 
was not able to work as well as others because of his back 
disorder.  He testified that he had done exercises in the 
past to improve his back, without improvement.  

In a June 1994 VA Form 646 it was contended that the veteran 
suffered from constant severe pain due to his back disorder, 
reducing him to tears and preventing him from even tying his 
own shoes.  However, at a March 27, 1995, VA general 
examination associated with unrelated claims, the veteran 
reported that he had a 10-percent-service-connected back 
disability that did not bother him any more.  At that 
examination, straight leg raising was performed to 90 degrees 
on both sides, and back dynamics were normal and well 
performed.  Yet just a week later, at an April 4, 1995, VA 
musculoskeletal examination, the veteran again complained of 
significant pain in his back.  That examiner found motion of 
the lumbar spine limited to 60 degrees on forward flexion, 20 
degrees on backward extension, 30 degrees lateral flexion 
bilaterally, 30 degrees rotation to the right, and 45 degrees 
rotation to the left, all with discomfort.  The examiner also 
found straight leg raising limited to 20 degrees bilaterally 
due to back pain, and slight tenderness to palpation over the 
lumbar spine and paravertebral muscles. 

These significantly discrepant medical findings and 
contentions must be resolved.  
Because the medical record contains unresolved contradictions 
as to the level of lumbosacral strain disability, remand for 
an additional VA examination is required.  Submission of a 
well-grounded claim creates a duty on the part of the VA to 
verify or discount the evidence presented; the Board may not 
simply reject medical opinions presented, though they may be 
equivocal, by using its own judgment.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

The April 4, 1995 VA examiner noted that the claims file was 
not available for review, and entreated the VA to make the 
veteran's records available to him, apparently to no avail.  
Upon remand, the claims file must be made available to the 
examiner.  The veteran was also afforded VA examinations of 
his back in December 1992 and February 1994.  Upon remand, 
these should be considered by the VA examiner.  

Additionally, on a current examination to determine the 
severity of the lumbosacral strain, the examiner must assess 
any functional loss due to weakened movement, excess 
fatigability, incoordination, or pain on undertaking motion.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).



The case is therefore REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his lumbosacral 
strain since September 1995, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies for treatment of his 
lumbosacral strain.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
for his lumbosacral strain should then be 
requested and associated with the claims 
folder. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
degree of severity of his lumbosacral 
strain.  All clinical findings should be 
reported in detail.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should conduct 
range of motion testing of the lumbar 
spine, specifying the range of motion in 
degrees, and in all planes, and comment 
as to whether there is slight, moderate, 
or severe limitation of motion of the 
lumbar spine.  The examiner should also 
comment as to whether the lumbar spine 
exhibits characteristic pain on motion, 
muscle spasm on extreme forward bending, 
loss of lateral spine motion, 
unilaterally, in standing position, 
and/or severe disability with listing to 
the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral spine motion with 
osteoarthritic changes, narrowing or 
irregularity of the joint space and 
abnormal mobility on forced motion.  The 
examiner should also comment on the 
effects of the lumbosacral strain upon 
the veteran's ordinary activity and how 
any pain impairs him functionally, 
particularly in the work- place, 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999), as applicable.
 
3.  The veteran should also be afforded a 
VA audiometric evaluation, including 
determinations of pure tone acoustic 
thresholds at appropriate Hertz 
frequencies, and speech recognition 
scores using the Maryland CNC Test to 
ascertain the presence or absence of 
recognizable defective hearing in the 
left ear.  If the left ear hearing loss 
found upon audiometry evaluation meets 
the criteria for hearing loss disability 
as delineated in 38 C.F.R. § 3.385, as 
detailed above in the body of this 
remand, the entire claims folder should 
be referred to an otolaryngologist for 
further review, and an expression of an 
opinion in answer  to the following 
question:  (a) did left ear defective 
hearing exist at the time of service 
entrance examination in March 1982; (b) 
if the answer to the above question is in 
the affirmative, did the pre-service left 
ear defective hearing increase in 
severity during service. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.

5.  The RO should then readjudicate the 
issues of entitlement to a higher rating 
than the 10 percent assigned with service 
connection for lumbosacral strain, and 
entitlement to service connection for 
left ear defective hearing.  If any 
determination remains to any extent 
adverse to the veteran, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply precedent decisions 
of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


